Citation Nr: 0521947	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-07 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that during the veteran's May 2005 Board 
hearing, he indicated he wished to file a claim for service 
connection for his left knee as secondary to his service-
connected right knee.  This claim is referred to the RO for 
all further appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his May 2005 Board hearing, the veteran indicated that 
he last sought treatment for his service-connected asbestosis 
in November 2004.  The most recent records associated with 
the claims file are dated in January 2004.  Since the present 
level of the veteran's disability at issue in this claim, the 
Board finds that a remand is necessary to obtain these more 
recent records and associate them with the veteran's claims 
file.

As the rating ultimately assigned for the veteran's 
asbestosis could affect the resolution of his claim for TDIU, 
the Board finds these issues to be inextricably intertwined.  
Harris v Derwinski, 1 Vet. App. 80 (1991); see also Holland 
v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated 
on a particular service- connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  As a result, the adjudication of the latter 
issue must be deferred pending resolution of the increased 
rating claim.

Therefore, due process demands that this claims is REMANDED 
for the following actions:

1.  The RO should request all of the veteran's 
medical records from the East Orange VA medical 
center, dated from January 2004 to the present and 
associate them with the claims file.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case discussing all of 
the evidence since the September 2003 
Statement of the Case.  Thereafter, they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


